Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elements common to both claims 1 and 11 are not novel in view of the prior art.  As recitation re: direct deposition of the coating appears only in claim 11, direct deposition is thus not a technical feature common to both claims 1 and 11.  As discussed in ¶ 8 of the Non-Final Office Action dated 17 June 2021, Yamashita discloses an aluminum substrate (viz. frame member) having located thereupon an inorganic coating constituted of a polymer having Si –O – Si –O main chain.  As such, Group IV can be properly restricted from Group I.
Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected Group IV.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I and III, as set forth in the Office action mailed on 7 April 2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 6-9 and claim 11, respectively directed to non-elected Groups II and IV.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.
For Applicant’s consideration, Examiner is of the opinion that claims 6-9 can be rewritten in a form to be rejoined (e.g. by amending the first line of claim 6 to read “A method for manufacturing the support frame for pellicle according to claim 1”).  
In contrast, Examiner is of the opinion that any amendment to claim 11 that recites a) direct deposition of the inorganic coating and b) subject matter from claim 1 would require additional consideration (with respect to written description issues).  As prosecution is closed as of the mailing of the present Office Action, any response containing such an amendment to claim 11 shall not be entered, and Applicant is advised to cancel claim 11.
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance
Claims 1-4 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The most pertinent reference is deemed to be the previously cited viz. Permeate manufactured by D & D Corp.) used for generating the inorganic polymer disclosed therein is the exemplary formulation used in the instant application.  Though Yamashita is silent re: the claimed elution characteristics, given that these elution characteristics are part and parcel of what is conferred by the claimed inorganic coating, and given the prior art discloses the manufacturing of an inorganic coating produced from the same precursor used in the instant application, less any evidence of non-obviousness, the inorganic coating of the prior art is considered to be able to impart the same elution characteristics when placed upon an anodized aluminum substrate.  However, as pointed out by Applicant, Yamashita is silent re: thickness of its inorganic layer; therefore, Yamashita per se cannot read on claim 1.  Furthermore, given that the other references are either silent re: the claimed elution characteristics or silent re: provision of an inorganic coating produced in a manner substantially similar to what is disclosed in the instant application (viz. in a way similar to the disclosure of Yamashita), the other cited references cannot read on the claimed elution characteristics.  It would thus not be proper to combine Yamashita with any of the other cited references solely for the purpose of reading on the claimed thickness of the inorganic layer.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to either pellicle support frames or to anodized aluminum substrates having respective sealed alumina layers.

Concluding Remarks
This application is in condition for allowance except for the following formal matters: 
a) claims 6-9, whose scope differs from that of claim 1; and
b) claim 11, whose scope differs from that of claim 1. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Please note that as indicated above, extension of time under 37 CFR 1.136(a) will not be permitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604. The examiner can normally be reached M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z. Jim Yang/Primary Examiner, Art Unit 1781